Citation Nr: 1718915	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-12 703	)	DATE:
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sico, Asociate Counsel







INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984, and October 1986 to August 1992. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue of entitlement to service connection for a back disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for a back disability. 

In March 2015 the Board remanded the Veteran's claim for additional development, including a VA examination.  The Veteran was afforded this examination in August 2015 to determine the nature and etiology of his back disability. 

The examiner opined that the Veteran's back disability was not related to his military service.  The basis for the examiner's opinion was that there was no evidence of complaints of low back pain, injury to the low back, or diagnosis in-service.  The examiner also noted that there was no documented evidence of continuity of complaints, symptoms, or treatment since service.  However there is no indication that the VA examiner considered the lay statements of record, namely those from both the Veteran and supporting witnesses.  As such, the Board finds that the August 2015 VA opinion is not adequate.

It is important to note that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of symptoms during and since service is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show treatment for this disability during service or at service separation is an insufficient rationale for a negative nexus as explained in Buchanan. 

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the Veteran has reported he received treatment out of the United States Naval Hospital in Bremerton, WA.  However, there is no indication that attempts have been made to obtain these records.  As such, efforts to obtain these records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's treatment records from the United States Naval Hospital in Bremerton, WA.  

2.  If she is available, forward the Veteran's electronic claims file to the August 2015 examiner for a supplemental opinion related to a back disability.  It is left to the examiner's discretion whether to re-examine the Veteran. 

The examiner should determine the nature and diagnosis of any current back disability.  Also, the examiner must comment on the etiology of any diagnosed back disability as shown by the evidence in the record.

Following review of the claims file, the examiner is asked to provide the following opinions:

a.  Is it at least as likely, as not, that a (50 percent or better probability) that the Veteran's back disability etiologically related to active service, to include the reported in service back injury
 
The examiner is asked to specifically comment on any and all lay statements submitted by the Veteran, or on his behalf, in the record. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

3.  The AOJ should ensure that the examiner has provided the requested opinion prior to returning the case to the Board.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


